UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY WENDELL COX,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00274-WO-1)


Submitted:   January 9, 2012                 Decided:   January 13, 2012


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey        Wendell      Cox    appeals      the    240-month          sentence

imposed after he pled guilty to conspiracy to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841,

846     (2006).       On    appeal,         Cox    asserts      error       only       in   the

determination       of    his    sentence.         Because      Cox    does      not    assert

error with regard to his conviction, we affirm the conviction.

            The parties have filed a joint motion to remand for

resentencing in light of United States v. Simmons, 649 F.3d 237

(4th Cir. 2011) (en banc).              Upon review of the joint motion and

the appellate record, we find the parties’ position to be well

taken.      Accordingly,         we   vacate      Cox’s   sentence         and    grant     the

motion to remand for resentencing.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented         in   the     materials

before    the     court    and    argument        would   not    aid       the   decisional

process.

                                                                      AFFIRMED IN PART,
                                                                       VACATED IN PART,
                                                                           AND REMANDED




                                              2